Citation Nr: 1126805	
Decision Date: 07/19/11    Archive Date: 07/29/11

DOCKET NO.  08-35 093	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for Ebstein's anomaly with tricuspid regurgitation, post operative (PO).

2.  Entitlement to service connection for a lung condition as due to Ebstein's anomaly with tricuspid regurgitation, PO.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The Veteran had Service in the Navy from July 1991 to July 1995, and from February 2000 to June 2007.  He also had a 4 year period of duty as a member of the Naval Reserves from July 1995 to February 2000.  He was placed on a temporary retirement list until April 2009 when he was permanently retired due to his medical disability.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which denied entitlement to a compensable rating for a fractured little finger.  In addition, entitlement to service connection for Ebstein's anomaly with tricuspid regurgitation, PO; and, entitlement to service connection for a lung condition as due to Ebstein's anomaly were both denied.  Jurisdiction has been transferred to the Nashville, Tennessee RO.

By rating action in December 2008, the fractured little finger was recharacterized as amputation of the little finger, right hand, and the rating was increased to 10 percent.  Subsequently, by rating action in October 2009 the rating was increased to 20 percent for the entire appeal period.  As this is the maximum rating allowed for amputation of the little finger it is considered a full grant of the benefit sought by the Veteran.

In January 2011, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing has been associated with the claims file. 

These issues are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


REMAND

A remand is required so the Board may obtain additional medical comment concerning whether the Veteran's Ebstein's anomaly was aggravated during his active duty. 

At the January 2011 Board hearing the Veteran testified that he had been told as a child that he had a heart murmur.  He received yearly EKGs until age 16, but was never restricted in sports or other activities.  Upon enlistment, he informed the Navy of the heart murmur, but was not given a waiver or placed on any restrictions.  During his first enlistment he had no heart problems.

In 1998, during an employment examination, the physician was concerned over his heart murmur.  He was subsequently diagnosed with Ebstein's anomaly.  This was also reported to his Naval Reserve Command.  Results of a treadmill test were normal and the examiner told him that his body had apparently adapted to his condition.  He continued in the Naval Reserves and worked as a firefighter until he reenlisted in the Navy.  During his second enlistment, he was not placed on any restrictions even though his heart condition was reported.

In late 2004, while stationed in Iceland, he began experiencing shortness of breath (SOB).  Subsequently he was sent to the Navy National Medical Center Bethesda, Maryland (NNMC) where he underwent open heart surgery and had a tricuspid valve replacement.  He was subsequently returned to full duty.  However, in 2006, he was constantly fatigued and had chest pains as well as SOB.  He was placed on the temporary retirement list.



An echocardiogram in 2006 subsequent to his heart surgeries documented a normal ejection fraction (58 percent) and normal biventricular function.   

At a February 2008 VA examination the claims file and medical records were reviewed.  The Veteran denied SOB with talking or walking.  He reported SOB with running.  He reported constant daily chest pains since 2005.  The diagnosis was costrochondritis secondary to heart surgery or overuse; keloids, chest scar secondary to heart valve replacement; tricuspid repair and replacement secondary to Ebstein's anomaly; no real residuals; moderate restrictive parenchymal moderate diffusion defect of the lungs; and, short term memory loss since valve replacement, etiology unknown.

At a January 2009 VA examination, the claims file and medical records were reviewed.  The examiner noted that the Veteran underwent two open heart surgeries.  He had no heart trauma, myocardial infarction, congenital heart disease, rheumatic heart disease, hypertension, endocarditis, periocarditis, syncope, or the need for continuous heart medications.  He reported daily fatigue and dyspnea on moderate exertion, but no angina, or dizziness.  Examination revealed no murmur.  The chest shape and percussion were normal, and breath sounds were clear.  There was a 6 inch midline sternotomy incision with keloid scar.  The Veteran reported that an October 2008 stress test was within normal limits although the official records were not available.  The examiner noted that the Veteran's clinical cardiac examination was within normal limits other than for keloid scars from cardiac surgery.  The examiner opined that, "the constellation of clinical evidence leads to my conclusion that the Veteran's cardiac condition is caused by or the result of a congenital anomaly and has been appropriately treated with successful surgical intervention."

At a July 2010 VA examination, the claims file and medical records were reviewed.  The Veteran was noted to have severe exertional dyspnea with even the most minimal activity including walking at slow pace.  X-rays revealed the heart size was normal, and his ejection fraction was 50 percent.  The Veteran was unable to exercise due to right bundle branch blockage.  The examiner noted residuals of the Veteran's heart surgeries included lack of stamina, fatigue, and SOB due to severe depression of right valve systolic function (despite normal nuclear stress test).  He noted that no medical opinion had been requested.

A September 2010 VA examination noted the Veteran reported that over the past 5 years any exercise including playing with his children resulted in the need for a 2 hour rest.  Examination revealed no debilitating fatigue.  His fatigue did not last 24 hours or longer.  His daily activities were routinely restricted by approximately 30 percent.  He was unable to sustain activity after 30 minutes.  The diagnosis was general fatigue since his surgery 5 years ago.  He has had a history of intermittent fatigue but it was not continuously debilitating.  He has tried conditioning cardiac rehabilitation but usually ended his sessions exhausted.  

A March 2010 letter from Paul Robert Myers, PhD, MD, FACC, a physician specializing in cardiovascular disease acknowledged that the Veteran's Ebstein's anomaly was a pre-existing congenital condition.  He could not say whether the Veteran's military service "actually aggravated or deteriorated his condition of Ebstein's anomaly."  However, in his medical opinion he stated that, "this congenital disease puts individuals at risk for cyanosis, fatigue, dyspnea, heart failure, bacterial endocarditis, palpitations and sudden cardiac death.  These patients should be vigilantly monitored with echocardiograms and electrocardiograms."

The evidence is clear that the Veteran's Ebstein's anomaly was diagnosed before his second period of service and that it is a congenital (present since birth) condition.  However, in VA law, there is an important distinction between a congenital disease and a congenital defect.  A congenital disease can be service connected if manifestations of the disease in service constitute aggravation of the condition beyond its natural progression.  On the other hand, a congenital defect generally may not be service connected because it is not considered a disease or injury under the law - although service connection may be granted if the defect was subject to superimposed disease or injury during service which resulted in  disability.  See VAOPGCPREC 82-90 (July 18, 1990) (a reissue of General Counsel opinion 01-85 (March 5, 1985)).  VA's Office of General Counsel has distinguished between hereditary diseases and defects, emphasizing that the former is capable of improvement or deterioration while the latter is static.  Id. A "defect" is defined as an imperfection or structural abnormality, while a "disease" is any interruption of the normal structure or function of any part, organ, or system of the body that is manifested by a characteristic set of symptoms and signs.  Id.

The Board finds that upon remand, a VA cardiologist should address the question of whether Ebstein's anomaly is a disease process or is simply a defect or abnormality.  

The Veteran also contends that he developed a lung disorder as a result of Ebstein's anomaly.  Secondary service connection will be granted for a disability, which is proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  The issue of service connection for a lung disorder is inextricably intertwined with the issue of service connection for Ebstein's anomaly and must also be remanded to allow for further development of the claim.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  

Accordingly, the claims are REMANDED for the following additional development and consideration:

1.  Send the Veterans claims file to a VA cardiologist to obtain a medical opinion.  If the cardiologist determines an examination or testing is needed to answer the following questions, such should be scheduled.

After review of the file, the cardiologist should answer the following questions:
(a) Is Ebstein's anomaly a congenital disease or defect?  Please see discussion above for how VA defines those terms. 
(b) If Ebstein's anomaly is a congenital disease, did it permanently worsen during the Veteran's military service beyond the condition's natural progression?  
(c) If Ebstein's anomaly is a congenital defect, then was the defect subject to superimposed disease or injury during the Veteran's military service that then resulted in additional disability?

A complete rationale for all opinions expressed must be provided, to include reference to specific clinical findings or documents in the claims file.  

2.  Thereafter, the RO/AMC must review the claims folder and ensure that the foregoing development actions, as well as any other development that may be in order, have been conducted and completed in full.  The RO/AMC should review the examination reports to ensure that they are in complete compliance with the directives of this REMAND.  If the reports are deficient in any manner, the RO must implement corrective procedures at once.  Depending on the opinion from the cardiologist, the RO/AMC should consider obtaining medical opinions on the lung disability claim.

3.  Following any other indicated development, the RO/AMC should readjudicate the claim.  If any benefit is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


The claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




____________________________________________
MICHELLE L. KANE 
Chief Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2010). 


